DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 112(f) claim interpretation, applicant argues that “the recited ‘diverting feature’ in the various claims should be interpreted to include any potential structure that can so divert light from the light guide away from its axial path toward a side surface portion of the light guide, and it should not be interpreted to be limited to the structures specifically noted except in certain dependent claims that specifically recite such structures.” The examiner disagrees, as this is not how 112(f) limitations are interpreted.   As made clear by the statute “such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.”  The only “corresponding structure” described in the specification are a reflecting element, a refracting element and a fiber diffuser.  Therefore, the examiner has properly interpreted the claimed diverting feature to cover these three structures and equivalents thereof, as is proper under 112f. 
Regarding the 112, 2nd rejections, applicant’s amendments have overcome these rejections and they are hereby withdrawn.  However, applicant’s amendments have created new 112, 2nd rejections; see below. 
Regarding the 102/103 rejection of Hastings, applicant’s amendments and related arguments have been considered but are not persuasive.  All of applicant’s amendments and corresponding arguments relate to intended use/effect of a structural element that is not even required.  Specifically, it is applicant’s position that Hastings fails to teach “wherein the light source is configured to provide sub-millisecond pulses of a light from the light source to at least the first diverting feature and the second diverting feature, thereby initiating plasma formation in the balloon fluid which has been used to expand the balloon from the collapsed configuration to the first expanded configuration, causing rapid bubble formation, and imparting pressure waves upon the treatment site”.  Applicant argues that the plasma formation taught by Hastings is either in the tissue itself or in a fluid chamber/bladder (separate from the balloon).  While the examiner does not necessarily disagree with applicant’s characterization of the Hastings reference and what it teaches, the examiner does disagree that Hastings has to explicitly teach the claimed plasma formation in order to read on the claims.  Basically, applicant’s arguments are not commensurate in scope with the claimed invention.   
First, it is emphasized that a light source is NOT required by the claims, therefore the limitation in question actually serves to further limit the structure of the first and second light guides.  Specifically, the antecedent basis for “the light source” can be found earlier in the claim where it states “the first light guide and second light guide configured to be placed in optical communication with a light source”.  It is stressed that “configured to be placed in optical communication with a light source” in no way, shape or form positively requires or recites a light source, only that the first/second light guides be configured/able to be optically connected to one.  Therefore, applicant’s attempt to further limit the structure of the light source has very limited patentable weight (if any), as a light source is not required.  The limitation in question attempts to further limit a hypothetical/imaginary light source.  Therefore, as long as a light source of this nature (that provides the claimed effect) is capable of being connected to the first and second light guides, the claim language is met. 
Second, it is abundantly clear that the limitation “thereby initiating plasma formation in the balloon fluid which has been used to expand the balloon from the collapsed configuration to the first expanded configuration, causing rapid bubble formation, and imparting pressure waves upon the treatment site” is an inherent result of the previously recited structural configuration, specifically the light source having a specific pulse duration and being transmitted to the first and second diverting features.  The examiner contends that the structure taught by Hastings teaches all of the necessary structure to be capable of providing the claimed result.   Hastings teaches “For example, the laser light source 150 may be configured as an ultrashort or ultrafast laser that produces tightly focused pulses of light.” (Par 0127). Furthermore, each of the diverting features receive the light which travels through the balloon (and the fluid therein; Par 0151).  Therefore, the examiner contends that all of the claimed structure that provides the result is taught by Hastings and therefore the reference is more than capable of achieving the claimed effect. 
Lastly, Hastings makes it clear that various parameters can be adjusted to achieve the desired results.  “In general, suitable locating apparatuses provide target depth or target range data that are used by the system computer to adjust one or more focus parameters of the emitter 52.” (Par 0093).  “An imager 53 (external or internal) is preferably used to facilitate positioning of the phototherapy treatment arrangement, and may also be used to determine or adjust various optical parameters, such as beam shape, direction, axial depth, longitudinal resolution, and beam intensity, for example.” (Par 0133). “Other optics arrangements are contemplated, including those with optical properties that can be dynamically adjusted for purposes of imaging and ablating target tissue in the context of various embodiments of the invention. Such dynamically adjustable optical properties include target tissue depth, diameter or length of transverse resolution, wavelength of laser light received and/or emitted, beam direction and pattern, and optical energy transmission efficiency, for example.” (Par 0180).  Based on these adjustments which are explicitly taught by Hastings, the examiner contends that there is no question that the claimed effect is capable of being achieved with the structure taught by Hastings.  Furthermore, it is emphasized that the claimed effect depends on LOTS of factors (none of which are claimed).  Specifically, both the laser parameters (e.g. wavelength, pulse duration, fluence, intensity, focal spot size, etc.) and the fluid (specific type of liquid or gas) play an integral role in whether or not plasma formation will occur within the balloon fluid.  Again, the examiner stresses that a light source having specific parameters is not actually/positively recited.  Neither is a fluid.  A balloon configured to receive a fluid does NOT require a fluid, but merely a balloon configured/capable of receiving it.  The examiner contends that any/all balloons are configured to receive a fluid that can expand the balloon.  Therefore, the examiner maintains the position that the limitation in question is directed solely to intend use/effect of the device.  Furthermore, applicant is reminded that a material or article worked upon does not limit apparatus claims, specifically a claim is only limited by positively recited elements; MPEP 2115. 
Therefore, applicant’s burden is not to prove/show that Hastings doesn’t explicitly teach the claimed effect (as argued), but that Hastings isn’t CAPABLE (under any circumstances) of providing the claimed effect.  Since applicant has not met their burden, the examiner is substantially maintaining the previous rejection (with updated claim mapping to address the amended limitations).  Therefore, applicant’s amendments and arguments are not considered persuasive.  Specifically, Hastings discloses the structure necessary to provide the claimed effect.  It is reiterated that intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Going forward, the examiner highly recommends that applicant focus the claim language on the specific structural elements and specific structural configurations that serve to provide the claimed effect instead of focusing on the effect itself. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 5] Based on applicant’s amendments, the limitation “and wherein the light source is configured to provide sub-millisecond pulses of a light from the light source to at least the first diverting feature and the second diverting feature, thereby initiating plasma formation in the balloon fluid which has been used to expand the balloon from the collapsed configuration to the first expanded configuration, causing rapid bubble formation, and imparting pressure waves upon the treatment site” is indefinite, as it is unclear if/how it serves to further limit the structure of the previously recited device.   Specifically, it is unclear what structural elements or structural configuration of elements (if any) are required in order to meet this claim limitation.  It is emphasized that neither a light source nor a fluid is actually required by the claims, leading to even more confusion as to what is actually required in order to read on the claim language.  MPEP 2173.05(g) makes it clear that “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim’ and thus be indefinite… For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.”
Furthermore, this limitation seemingly recites both a product and process of using the product in the same claim; MPEP 2173.05(p).  This creates confusion as to when infringement occurs.  For example, would a balloon with no fluid currently inside of it infringe? Clearly for the claimed effect to occur, a fluid would have to be located within the balloon, but balloons do not always have to a fluid inside of them.  So, when does infringement occur? 
As discussed in detail above, this is considered an intended use/effect of the previously recited device and requires no additional structural elements or structural configuration to meet the claim language.  Therefore, as long as the prior art discloses a first and second light guide that is configured/capable of connecting a light source that provides the claimed effect when fluid happens to be present within the balloon, then the claim is met. 

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0257641 to Hastings et al. 
[Claim 5] Hastings discloses a catheter system (the general system is best seen in Figs. 4 and 8) for imparting pressure to induce fractures in a vascular lesion within or adjacent a blood vessel wall (Abstract; intended use), comprising: 
a catheter (51) configured to advance to the vascular lesion located within or adjacent a blood vessel (e.g. renal artery; Par 0091), the catheter comprising an elongate shaft (51 or 67); 
a balloon (64) that is coupled to the elongate shaft; 
a first light guide and a second light guide (optical coupling 56 can include bundle of optical fibers 92, i.e. a plurality of fibers; Pars 0094 and 0181. Figs. 21A-22B) disposed along the elongate shaft and within the balloon (Figs. 4-6 make it clear that the optical fiber bundle/coupling 56 is located within the catheter and connects to the emitter 52, which are all located inside the balloon, therefore the optical fibers are located inside the balloon, as well; Par 0094), the first light guide and second light guide configured to be placed in optical communication with a light source (external source 54b; Figs. 4-6; Par 0094), the first light guide (92, seen in Figs. 17, 18A-D) comprising a first diverting feature (81 mirror/Fig. 11, prism 85/Fig.12 and/or notch(es) 82/Figs. 17-18C; collectively known as optics arrangement 154; Par 0133) that is configured to direct light to exit from the first light guide toward a first portion of a side surface of a distal portion of the first light guide and toward the balloon (See Figs. 11, 12, 15, 16, 17, 18A-C), the second light guide comprising a second diverting feature that is configured to direct light to exit from the second light guide toward a first portion of a side surface of a distal portion of the second light guide and toward the balloon (“A number of different optics arrangements 154 that provide for different target tissue depths and transverse diameters or lengths may be incorporated in or adjacent a multiplicity of optical fibers 92” Par 0180; Based on this, it is the examiner position that at least two fibers 92 of the fiber bundle, shown in Figs. 21A-C, includes a diverting feature. However, if applicant disagrees see obviousness statement below); 
a first light window disposed along the first light guide and in optical communication with the first diverting feature (wall 92a; Fig. 17 where light exits the fiber, Pars 0162-163; and/or windows 65, Figs. 9A-B); 
and a second light window disposed along the second light guide and in optical communication with the second diverting feature (wall 92a; Fig. 17 where light exits the fiber, Pars 0162-163; and/or windows 65, Figs. 9A-B); 
wherein the balloon is configured to receive a balloon fluid (Par 0151) which causes the balloon to expand from a collapsed configuration suitable for advancing the catheter through a patient's vasculature to a first expanded configuration suitable for anchoring the catheter in position relative to a treatment site (Pars 0108, 0118); 
and wherein the light source is configured to provide sub-millisecond pulses of a light from the light source (Femtosecond or picosecond pulses, Par 0016; “the laser light source 150 may be configured as an ultrashort or ultrafast laser that produces tightly focused pulses of light” Par 0127) to the first diverting feature and the second diverting feature (e.g. Figs. 18A-C), thereby initiating plasma formation in the balloon fluid which has been used to expand the balloon from the collapsed configuration to the first expanded configuration, causing rapid bubble formation, and imparting pressure waves upon the treatment site (intended use/effect; see 112, 2nd above.  The examiner contends that the structure disclosed by Hastings is capable of performing the claimed effect; see also Pars 0093, 0133 and 0180).
As discussed above, the examiner considers the statement “A number of different optics arrangements 154 that provide for different target tissue depths and transverse diameters or lengths may be incorporated in or adjacent a multiplicity of optical fibers 92” (Par 0180) to explicitly teach a second light guide with a second diverting feature, e.g. mirror, prism, notch, but if applicant disagrees the examiner contends that this is merely duplication of parts.  Specifically, Hastings discloses a fiber optic bundle 114 including multiple fibers 92 (Figs. 21A-C).  Furthermore, the reference teaches a single optical fiber (92) with a diverting feature (81 mirror/Fig. 11, prism 85/Fig.12 and/or notch(es) 82/Figs. 17-18C; collectively known as optics arrangement 154; Par 0133).  However, the reference fails to explicitly teach that more than one fiber in the bundle or each fiber in the bundle includes one of these diverting features.  The examiner considers this an obvious design choice, specifically a mere duplication of parts (MPEP 2144.04), i.e. including at least one diverting feature within each of the fibers of the bundle, as Hastings seemingly teaches that any optical element, including the diverting features, can be incorporated into a plurality/multiplicity of fibers, in order to provide for different target tissue depths and transverse diameters or lengths.
[Claim 6] Hastings discloses notch(es) 82 within the fiber. This is interpreted as a machined portion of the light guide, i.e. a portion that is cut out of the light guide.  While it is clear that this notch directs/reflects light, it is unclear if this can also be considered a fiber diffuser, i.e. spreads out/scatters light.  Specifically, the examiner contends that this notch implicitly/inherent scatters/diffuses some portion/percentage, e.g. generally less than 20%, of light (as evidenced by the incorporated reference 5,432,876 to Appledorn, as discussed in Par 0167 of Hastings; See Col 3, line 66 to Col 4, line 5 of Appledorn), but it’s again unclear if this can be considered a diffuser. 
However, Hastings explicitly teaches deflecting light at various acute and obtuse angles (Par 0169), as well as spiral, helical and circumferential beam patterns to treat specific target areas/volumes (Pars 0164-165).  Specifically, it seems logical when treating an area or volume to spread out/diffuse light to cover a larger amount of the desired area/volume with a single optic/beam. Furthermore, Hastings discloses the use of various other types of optical elements (Par 0135).  With regards to the diffractive optical elements and holographic optical elements explicitly taught by Hastings, it is known that this category/type of optical elements include diffusers.  Based on this, one of ordinary skill in the art would find it obvious to include/try a fiber diffuser as one of the optics arrangement (in each of the fibers in the bundle) to achieve desired angle(s) and patterns for the beam emission to treat specific target areas/volumes.  Furthermore, this is considered merely choosing from a finite number of identified, predictable solutions, i.e. different types of optics (Par 0135), with a reasonable expectation of success.
[Claim 7] As seen in Figs. 18A-C, a single fiber (92) has multiple diverting features (82) that direct/reflect the light through different portions of the side surface of the light guide.  As discussed above, duplicating this design, i.e. a fiber having multiple diverting features that cause the beam to exit out of different portions of a side surface, for multiple fibers in a fiber bundle is an obvious design choice. 
[Claim 8] The notches (82, Fig. 17-18C) acts as reflection mirrors (Par 0162). 
[Claim 9] As discussed in relation to claim 6 above, the examiner considers it obvious to include fiber diffusers as the diverting feature for both the first and second diverting features.
[Claim 10] As discussed above in relation to claim 5, the examiner considers each portion/section of the light guide (wall 92a) where the light exits to be a separate window.  Therefore, in the embodiments shown in Figs. 18A-C where multiple diverting features (notches 82) are shown, the light guide includes a plurality of corresponding windows, i.e. where each separate light beam 83 exits the side of the light guide.  If applicant disagrees with this interpretation, this is considered a mere separation of parts, i.e. separating a large/single window where all the beams exit the light guide into a plurality of smaller windows where only a single beam exits through each window; see also 103 for claims 11-13, below. 
[Claim 18] See explanations for claims 6 and 9, above.

Claims 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings as applied to claims 5, 10 and 18 above, and further in view of US 2017/0119469 to Shimizu et al.
[Claims 11, 12, 19 and 20] Hastings is discussed above, including explicitly teaching an “embodiment of a tip assembly 95 that incorporates a multiplicity of notches 82 distributed in a circumferential and longitudinally spaced pattern that collectively complete at least one revolution of the distal end of the optical fiber 92. The multiplicity of notches 82 preferably form a spiral or helical pattern, providing for development of a continuous or a sequential and overlapping line of ablated spots that form a spiral shape in renal artery wall tissue” (Par 0164; Fig. 18A).  However, the reference fails to explicitly teach that the light exit portions for each of the light beams 83, i.e. windows, are separated by at least one intervening non-emitting portion.  However, in the same field of endeavor, Shimizu discloses a similar optical fiber (Fig. 1) including light emission portions (20), i.e. windows, spaced apart by intervening non-emitting portions (20a).  As clearly seen in Fig. 1, the light only exits the fiber at the emitting part, i.e. groove structure 24, with the remaining portions having a clad (18) which keeps the light inside of the fiber until it reaches the emitting portion (Par 0036).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the fiber 92, taught by Hastings, to include specific emitting and non-emitting portions between the emitting portions/windows, as taught by Shimizu, as this is a known design/configuration to provide a similar beam emission pattern via an optical fiber. 
[Claim 13] Hastings discloses that the notches are distributed in a circumferential pattern (Pars 0164-165), but fails to explicitly teach a single notch, i.e. first diverting feature, directs light to a cylindrical window (around the entire circumference) of the fiber.  Specifically, Hastings teaches a plurality of windows, i.e. a plurality of beam exit locations of the fiber wall, that when considered together, collectively form a cylindrical window, but this is slightly different than what is currently claimed.  In the same field of endeavor, Shimizu discloses a similar optical fiber where the grooves, i.e. notches, “may be annular grooves that extend in a circumferential direction of the optical fiber” (Par 0010); therefore resulting in a cylindrical window, i.e. a window extending around the entire circumference of the fiber.  It would have been obvious to one of ordinary skill in the art to modify the notches/grooves (82) of Hastings to be annular grooves, as taught by Shimizu, as this is a known configuration for similar notches/grooves to provide a similar, circumferential laser beam emission pattern, as desired by the specific condition and target area/volume being treated.  

Claim 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings as applied to claim 5 above, and further in view of US 2016/0184023 to Grace.
[Claim 14] Hastings is discussed above, but fails to explicitly teach a pulse duration in the range of 1 nanosecond to 5000 nanoseconds.  However, in the same field of endeavor, Grace discloses a similar laser catheter (Fig. 1), specifically designed to create laser induced pressure waves (Abstract; Par 0161) within the fluid of a balloon to treat vascular conditions (Par 0022), which uses pulse durations between 100 nanoseconds and 150 nanoseconds (Par 0010).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hastings to specifically use pulse durations in the nanosecond range, as taught by Grace, as a known pulse duration used in similar laser balloon catheters to produce the same/similar result, i.e. pressure/shock/acoustic/sound wave. 
[Claims 15-17] These limitations have been addressed above, with regards to 6-8 in the 102 rejection.  Specifically, Hastings continues to teach these limitations, in the same manner discussed above, in relation to claims 6-8, as the examiner’s interpretation has not changed. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792